Citation Nr: 1023824	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-31 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to dependency and indemnity compensation, to 
include on the basis of service connection for the cause of 
the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1956 to April 
1958, from February 1967 to February 1970, and from May 1970 
to June 1971.  He died in June 2005; the appellant is the 
Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision (RD) 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

When this case most recently was before the Board in January 
2009, it was remanded.  The case has now been returned to the 
Board for further appellate action.
 

REMAND

In January 2009, the Board remanded the issue of entitlement 
to dependency and indemnity compensation, to include on the 
basis of service connection for the cause of the Veteran's 
death, and ordered that the appellant be scheduled for a 
Board hearing at the RO in accordance with the docket number 
of her appeal.

The record does not show that the RO or AMC complied with 
this remand directive.  

The U.S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

Schedule the appellant for a Board hearing 
at the RO in accordance with the docket 
number of her appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


